IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0235
                             Filed December 23, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SAYVON ANDRE PROPPS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



      A juvenile defendant challenges his sentence as cruel and unusual

punishment. AFFIRMED.



      Gregory T. Racette and Amy B. Pellegrin of Hopkins & Huebner, P.C.,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis Sloven, Assistant Attorney

General, for appellee.



      Heard by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2


VAITHESWARAN, Judge.

       Sayvon Propps seeks to expand State v. Lyle, 854 N.W.2d 378, 404 (Iowa

2014), which held:

       [A]rticle I, section 17 of the Iowa Constitution forbids a mandatory
       minimum sentencing schema for juvenile offenders that deprives
       the district court of the discretion to consider youth and its attendant
       circumstances as a mitigating factor and to impose a lighter
       punishment by eliminating the minimum period of incarceration
       without parole.

The court required district courts to “carefully consider all of the circumstances of

each case to craft an appropriate sentence and give each juvenile the individual

sentencing attention they deserve and the constitution demands.”           Lyle, 854
N.W.2d at 403.

       Propps pled guilty to four counts of willful injury causing serious injury in

connection with crimes he committed when he was seventeen years old. Iowa

Code § 708.4(1) (2011). These crimes are forcible felonies. See id. § 702.11(1).

Probation is not an option for forcible felonies. See id. § 907.3 (setting forth

sentencing options of deferring judgment, deferring sentence, or suspending

sentence and placing defendant on probation, and stating these options are not

applicable to “a forcible felony”).

       The district court accepted Propps’s plea and sentenced him to prison, as

required by statute. Propps was ordered to serve four consecutive terms not

exceeding ten years. There were no mandatory minimum terms of incarceration

that would have required consideration of the individualized sentencing factors

set forth in Lyle.
                                        3


      Propps filed a motion to correct an illegal sentence.      After tracing the

evolution of sentencing law governing juveniles, he asserted the district court

was obligated to make an individualized sentencing determination “regardless of

whether or not the sentence has a mandatory minimum.”           The district court

denied the motion. The court reasoned as follows:

      As the State points out, the crime—Willful Injury—to which the
      Defendant pled and was sentenced, does not implicate a
      mandatory minimum sentence. Since the Defendant is eligible for
      parole and may be released at any time, the sentences, whether
      consecutive or concurrent, are not cruel and unusual, do not violate
      the federal or state constitutions, are therefore not illegal and
      Defendant is not entitled to a correction of his sentence or
      resentencing.

      On appeal, Propps contends “all juveniles, especially those who have

been sentenced to a lengthy term of years, must undergo an individualized

sentencing regardless of whether or not the sentence has a mandatory minimum

term of years.” In his view, the same concerns implicated in recent juvenile

sentencing precedent are implicated here because the district court had no

alternative but to imprison him for the forcible felonies and was foreclosed from

considering probation as an option, even if mitigating factors might have militated

in favor of this option.   The State counters that Propps’s sentences were

mandatory in name only because he was immediately eligible for parole and his

“behavior in prison,” rather than “the arbitrary application of a statutorily

mandated minimum sentence,” would “dictate his release.”

      We need not address the State’s argument concerning the effect of parole

on the analysis, except to note that the Iowa Supreme Court has discussed this

issue in the juvenile sentencing context. See State v. Louisell, 865 N.W.2d 590,
                                          4


601 (Iowa 2015) (reaffirming the principle that “under both the United States

Constitution and the Iowa Constitution, juveniles convicted of crimes must be

afforded a meaningful opportunity to obtain release based on demonstrated

maturity and rehabilitation”); State v. Hoeck, 843 N.W.2d 67, 71 (Iowa 2014)

(“Striking parole ineligibility to convert an unconstitutional sentence to a

constitutional one is an appropriate remedy.”).

       Our focus is on the language of Lyle. Certain language lends credence to

Propps’s contention that any juvenile prison sentence, if it is mandatory, requires

an individualized sentencing determination.       For example, the Lyle majority

stated “the punishment should be directly related to the personal culpability of the

criminal defendant.”    Lyle, 854 N.W.2d at 398.        And the court stated that

“attempting to mete out a given punishment to a juvenile for retributive purposes

irrespective of an individualized analysis of the juvenile’s categorically diminished

culpability is an irrational exercise.” Id. at 399. The court continued,

       We think most parents would be stunned to learn this state had a
       sentencing schema for juvenile offenders that required courts to
       imprison all youthful offenders for conduct that constituted a forcible
       felony without looking behind the label of the crime into the details
       of the particular offense and the individual circumstances of the
       child.

Id. at 400-01.     This language could be read to require an individualized

sentencing determination whenever a juvenile faces mandatory prison time. But,

at the end of the day, the court limited its holding to prison sentences with

mandatory minimum terms. The court stated,

       [W]e reiterate that the specific constitutional challenge raised on
       appeal and addressed in this opinion concerns the statutory
       imposition of a minimum period of incarceration without parole
       equal to seventy percent of the mandatory sentence. The holding
                                        5

      in this case does not address the mandatory sentence of
      incarceration imposed under the statutory sentencing schema or
      any other issues relating to the sentencing schema.

Id. at 404 n.10 (emphasis added).

      Paying heed to the court’s actual holding in Lyle, this court twice declined

to extend the individualized sentencing requirement to prison sentences without

mandatory minimums. See State v. Means, No. 14-1376, 2015 WL 6509741, at

*9 (Iowa Ct. App. Oct. 28, 2015) (“It is appropriate for our court to defer to the

supreme court on whether to extend the holdings of . . . Lyle to cases where

juvenile offenders do not face any mandatory minimum sentences.”); State v.

Marshall-Limoges, No. 14-1610, 2015 WL 4936265, at *1 (Iowa Ct. App. Aug. 19,

2015) (“Lyle is inapplicable; none of the sentences here involve mandatory

minimum terms of incarceration.”). We see no reason to deviate from these

opinions.

      Under the heading of an “as-applied” challenge to his sentence, Propps

next argues:

      Because the Defendant in the instant matter was subject to a
      mandated prison term pursuant to Iowa Code §§ 702.11 and 902.9,
      this Court’s recent holdings deem this sentence unconstitutional
      and require remand to the district court—in order to undergo this
      individualized analysis—to afford Defendant of his constitutional
      protections as a juvenile offender and, as a result, correct
      Defendant’s sentence.

This is not an “as applied” challenge as that phrase has been defined by the Iowa

Supreme Court. See State v. Oliver, 812 N.W.2d 636, 640 (Iowa 2012) (noting

“as-applied” challenge in the cruel and unusual punishment context is actually a

“gross proportionality challenge to the particular defendant’s sentence”). Propps
                                         6


is simply seeking an individualized sentencing determination. Having declined to

extend Lyle to his situation, we conclude a remand is unnecessary.

       We affirm the district court’s denial of Propps’s motion for correction of an

illegal sentence.

       AFFIRMED.